Smith, Judge.
Appellant sued Victor L. Gaither for damages arising from an automobile collision, alleging that he was injured when his vehicle was struck from the rear by a vehicle operated by appellee. Although appellant claimed general and punitive damage in the amount of $150,000, the jury awarded only $250.00 for damages to appellant’s 1964 Chevrolet pickup. Appellant asserts that the trial court erred in denying his motion for new trial wherein it is alleged that the verdict is grossly inadequate and clearly reveals confusion, bias, and gross mistake on the part of the jury. We affirm.
1. Although there was testimony that appellant’s truck was worth $800.00 before the accident, there was no evidence as to the cost of repairs or the value of the truck after the collision. In the absence of such proof, appellant has no basis for complaint concerning the amount of property damages awarded. Davis v. Sotomayer, 149 Ga. App. 224 (253 SE2d 782) (1979); Reed v. Piper, 145 Ga. App. 75 (243 SE2d 257) (1978); Globe Motors, Inc. v. Noonan, 106 Ga. App. 486 (127 SE2d 320) (1962).
The evidence was contradictory with respect to the cause and extent of any personal injuries. The jury was authorized by the evidence presented to find (1) appellant suffered nb personal injury; *351(2) his injuries were not proximately caused by the accident; or (3) his injuries did not constitute “serious injury” under the no-fault law. See Ga. L. 1974, pp. 113,116 as amended (Code Ann. § 56-3402b(j)). Any of these factual determinations would explain a verdict for property damage only. See Farley v. Thompson, 154 Ga. App. 505 (268 SE2d 778) (1980); Hughes v. Newell, 152 Ga. App. 618 (263 SE2d 505) (1979).
Argued April 16, 1980
Decided November 7, 1980.
Cullen M. Ward, Clark H. McGehee, William C. Lanham, for appellant.
Douglas W. Smith, Thomas S. Carlock, for appellees.
2. An instruction relating to the Georgia Motor Vehicle Accident Reparations Act was given by the trial court. Appellant did not object to the instruction at trial, nor did he enumerate error thereon. Appellant has therefore presented nothing for review. Carter v. Madray, 128 Ga. App. 40 (195 SE2d 685) (1973).

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.